DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The preliminary amendment filed 06/04/2022 has been entered.  Claims 21-26 are pending in the application.

Claim Objections
Claim 21 is objected to because of the following informalities:  the last phrase “activation of the firing motion is condition on the closure state of the end effector” is confusing and should include a term such as - - based - - to then read - - activation of the firing motion is condition based on the closure state of the end effector - - since “condition on” is not clear.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21-26 is/are rejected under 35 U.S.C. 103 as obvious over Zemlok et al. (US 20090090763 A1) in view of Shelton, IV et al. (US 20040111081 A1) in view of Shelton IV et al. (US 20040232196 A1).
Regarding claims 21, 23-24 and 26, Zemlok et al. discloses a robotic surgical system (10), comprising: an end effector (160), comprising: a first jaw (164); a second jaw (162) movable in a closure motion relative to the first jaw from an open configuration toward a closed configuration; and a staple cartridge (164) comprising staples deployable from the staple cartridge into tissue between the first jaw and the second jaw ([0048-0049], figs. 1 and 17); a firing member (213), wherein the firing member is advanceable within the staple cartridge to deploy the staples (66) during a firing motion, and wherein the firing member is retractable to permit a transition of the end effector toward the open configuration (capable of retracting and permit effector open – “permit” is conditional/functional recitation ([0078-0083, 0176-0184] figs. 4-7 and 27-32),
the firing member comprising: a first camming portion (40a) configured to engage the first jaw (40a); and a second camming portion configured to engage the second jaw ([0082-0083] figs. 4-7); and 
a firing actuator (120/122/124 – switches and/or touch screen) depressible to activate the firing motion [0060, 0088]; a closure actuator depressible to activate the closure motion; a closure sensor (232); 
a control circuit (501) comprising a processor (405/500/600/606) and a memory (502/602), wherein the control circuit is configured to: receive a closure activation signal from the closure actuator; effect the closure motion based the closure activation signal; receive a sensor signal from the closure sensor indicative of a closure state of the end effector; receive a firing activation signal from the firing actuator ([0100-0103, 0111-0117, 0141-0148, 0155-0156, 0162-0167, 0171], figs. 13-14 and 20-23).
Zemlok et al. also teaches a surgical stapler (10) having firing rod position sensors, feedback sensors/indicators and teaches alerting errors about firing issues [0109-0121, 0131, 0141-0148, 0155-0156] but fails to explicitly disclose the control circuit (501) is configured to effect the firing motion based the firing activation signal; and wherein the activation of the firing motion is condition/dependent on the closure state of the end effector,  and wherein the closure state comprises a closure position.
Whitman et al. teaches activating a clamping DLU via a clamp key and determining whether the DLU has been fully opened position or fully clamped position based on the signals generated by the encoders 106, 108, and if the DLU has not been fully clamped, an ERROR condition is determined that the DLU is not within an acceptable range for firing [0093-0095, 0102-0104, 0115-0124]
Shelton IV et al. teaches having separate and distinct closing and firing effector (12) with a firing bar (14, fig. 3) having upper and lower camming portions (38/46/44) the effector moved into a closed/opened position via closure sleeve (32 [0048-50, 0060, 0068-86], figs. 1-23].
Given the teachings of Zemlok et al. to have firing rod position sensors, feedback sensors/indicators and alerting errors about firing issues, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify/configure the control circuit to effect the firing motion based the firing activation signal; and wherein the activation of the firing motion is condition/dependent on the closure state of the end effector, wherein the closure state comprises a closure position, in order to have to have precise adjustment of speed/torque on different thickness tissue, have independent clamping and firing features when the other is not desired, only fire when clamped to have tissue fully positioned and held to be fastened and/or for feedback purposes as taught by Whitman et al. and Shelton IV et al.
Regarding claims 22 and 25, Zemlok et al. teaches the closure sensor can comprises a potentiometer ([0057, 0103, 0116, 0156], claim 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See references cited, form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731